DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Page 2 recites Prior Art Document KR 10-1999-0068186 which was not cited on the IDS nor was it provided.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
The abstract of the disclosure is objected to because it is missing Chemical Formula 1.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: Page 89, Table 1, recites Compound 1-14 used in Example 2. However, there is no Compound 1-14 cited anywhere else in the specification. The Foreign Priority Document also recites the same error. 
Appropriate correction is required.
Claim Objections
Claims 6-8, 13, and 14 are objected to because of the following informalities:  Claims 6-8 recite “for an optical element” and claims 13 and 14 recite “for a display device” which refer to the use of the liquid crystal composition and optical element respectively. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 6 recite the broad recitation P1 and P2 are each a polymerizable functional group; P3 is…a polymerizable functional group”, and the claim also recites “the polymerizable functional group of P1, P2, and P3 is an epoxy group, an oxetane group, an aziridinyl group, a maleimide group, a (meth)acryloyl group, or a (meth)acryloyoloxy group” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-5 and 7-14 are rejected because they depend from rejected based claims 1 and 6.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “The polymerizable liquid crystal compound of Claim 1, which is represented by any one of the following Chemical Formulae 1-3 to 1-113”. However, Chemical Formulae 1-40 to 1-43, 1-56, 1-58, 1-100, 1-101, and 1-106 cannot be representations of Chemical Formula 1. Chemical Formulae 1-40 to 1-43 are missing groups –(R1-A1)n- and -(A2-R2)m-; Chemical Formulae 1-56 and 1-58 are missing group –(A3-R3)l-; Chemical Formulae 1-100, 1-101, and 1-106 have polymerizable groups other than an epoxy group, an oxetane group, an aziridinyl group, a maleimide group, a (meth)acryloyl group, or a (meth)acryloyloxy group. Therefore, claim 5 fails to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraiwa et al. (WO2019176972). U.S. 2021/0017315 is being used as the English translation.
Shiraiwa et al. teaches a cured product obtained by curing a curable composition including a compound represented by the following General Formula 1 [abstract] (claims 1, 6, and 9):

    PNG
    media_image1.png
    38
    538
    media_image1.png
    Greyscale
[abstract] wherein Pol1 and Pol2 are polymerizable groups [0069] such as the following Formula Pol-1:

    PNG
    media_image2.png
    80
    375
    media_image2.png
    Greyscale
[0120], Sp1 and Sp2 are divalent linking groups [0068] and preferable examples of Sp1, Sp2, (and Sp3) which are divalent linking groups include a linking group in which a linear alkylene group that may have a substituent, a cycloalkylene group that may have a substituent, and a divalent aromatic hydrocarbon group that may have a substituent are bonded to two or more linking groups which are selected from the group consisting of a linear alkylene group that may have a substituent, a cycloalkylene group that may have a substituent, and a divalent aromatic ring group that may have a substituent, via a linking group selected from a single bond, —O—, —C(═O)—, —OC(═O)—, —C(═O)O—, —OC(═O)O—, —NR201C(═O)—, and —C(═O)NR202— [0111], such as a linear alkylene group (e.g. –(CH2)6-), -O-, a cycloalkylene group (e.g. cyclohexylene), and -C(=O)O- in that order for L1 and -OC(=O)O-, a cycloalkylene group (e.g. cyclohexylene), -O-, and a linear alkylene group (e.g. –(CH2)6-) in that order for L2, Ar is represented by the following General Formula (2-3):

    PNG
    media_image3.png
    162
    273
    media_image3.png
    Greyscale
[claim 2] wherein T3 and T4 are divalent aromatic hydrocarbon groups having 6 carbon atoms [0104], Z1, Z3, and Z4 are hydrogen atoms, and Z2 is an alkoxy group having 5 carbon atoms [0087], and Sp1 and Sp2 are single bonds [0068] which is equivalent to Chemical Formula 1 of instant claims 1, 3, 4, and 9, specifically Chemical Formula 1-1 of instant claim 2, more specifically a positional isomer of Chemical Formula 1-6 of instant claim 5. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). MPEP 2144.09. In the instant case, one of ordinary skill in the art would expect the compound of Shiraiwa et al. to have similar properties as the instant claimed Chemical Formula 1-6 based on such structural similarities. Shiraiwa et al. also teaches an object of the present invention is to provide a cured product having a small Abbe number (νd) and a large partial dispersion ratio (θg, F) for manufacturing an optical member. In particular, an object of the present invention is to provide a cured product which has a partial dispersion ratio larger than that of the cured product disclosed in JP2014-043565A, and which does not exhibit birefringent properties as those of the cured product disclosed in JP2017-125009A. Another object of the present invention is to provide a highly functional optical member and lens [0007]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Shiraiwa et al. and arrive at the instant claims through routine experimentation of the liquid crystal art based on substitution of equally suitable variables and structural similarity in order to achieve the desired properties therein.
	With regard to claims 7 and 10, Shiraiwa et al. teaches two or more compounds represented by General Formula 1 may be contained in the curable composition [0134].
	Claim 9 recites “obtained by polymerizing” and claim 10 recites “obtained by further copolymerizing” which are considered to be product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2010/0249349 would be obvious over at least claims 1 and 9.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                      

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722